 1

 2

 3

 4

 5

 6

 7

 8

 9

10                     UNITED STATES DISTRICT COURT
11                    EASTERN DISTRICT OF CALIFORNIA
12

13   BRECKENRIDGE PROPERTY FUND         No.    2:19-cv-00728-JAM-KJN
     2016, LLC,
14
                 Plaintiff,
15                                      SUA SPONTE ORDER REMANDING
          v.                            ACTION TO STATE COURT
16
     MONICA K. LAM,
17
                 Defendant.
18

19
          The undersigned revokes any actual or anticipated referral
20
     to a Magistrate Judge for the purposes of Findings and
21
     Recommendations in this case.   See Local Rule 302(d)
22
     (“Notwithstanding any other provision of this Rule, a Judge may
23
     retain any matter otherwise routinely referred to a Magistrate
24
     Judge.”).
25
          On April 29, 2019, Defendant Monica K. Lam filed a Notice of
26
     Removal with this Court, seeking to remove an action from the
27
     Superior Court of Solano County.       Notice of Removal, ECF No. 1.
28
                                        1
 1   For the following reasons, the Court sua sponte REMANDS this case
 2   to the Superior Court of Solano County.
 3        Under 28 U.S.C. § 1441(a), a defendant may remove an action
 4   to federal court if the district court has original jurisdiction.
 5   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
 6   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th
 7   Cir. 2003)).    If at any time before final judgment it appears
 8   that the district court lacks subject matter jurisdiction, the
 9   case shall be remanded.   28 U.S.C. § 1447(c).   Generally, a
10   defendant seeking to remove an action to federal court must file
11   a notice of removal within thirty days of receiving a copy of the
12   initial pleading.   28 U.S.C. § 1446(b).   The defendant seeking
13   removal of an action to federal court has the burden of
14   establishing federal jurisdiction in the case.   California ex
15   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
16        Here, Defendant is attempting to remove an unlawful detainer
17   action based on federal subject matter jurisdiction.   Notice of
18   Removal at 1.   Specifically, Defendant argues that this Court has
19   jurisdiction under the Fair Debt Collection Practices Act
20   (FDCPA), 15 U.S.C. § 1692f(6).   Id.
21        Federal courts are courts of limited jurisdiction and lack
22   inherent or general subject matter jurisdiction.   Federal courts
23   can adjudicate only those cases authorized by the United States
24   Constitution and Congress.   Generally, those cases involve
25   diversity of citizenship or a federal question, or cases in which
26   the United States is a party.    Kokkonen v. Guardian Life Ins.
27   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545
28   (1989).   Federal courts are presumptively without jurisdiction
                                       2
 1   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
 2   matter jurisdiction is never waived and may be raised by the
 3   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,
 4   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be
 5   more jealously guarded by a court than its jurisdiction.
 6   Jurisdiction is what its power rests upon. Without jurisdiction
 7   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.
 8   1988).
 9        The Ninth Circuit has held that the removal statute should
10   be strictly construed in favor of remand and against removal.
11   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
12   2005).   The “strong presumption” against removal jurisdiction
13   means that the defendant always has the burden of establishing
14   that removal is proper.   Nishimoto v. Federman–Bachrach &
15   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
16   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).    Federal
17   jurisdiction must be rejected if there is any doubt as to the
18   right of removal in the first instance.   Gaus v. Miles, Inc., 980
19   F.2d 564, 566 (9th Cir. 1992).
20        In this case, Defendant is unable to establish subject
21   matter jurisdiction before this Court because the complaint filed
22   in the state court, FCM164792, contains a single cause of action
23   for unlawful detainer.    Unlawful detainer actions are strictly
24   within the province of state court.   A defendant’s attempt to
25   create federal subject matter jurisdiction by adding claims or
26   defenses to a notice of removal will not succeed.   Vaden v.
27   Discover Bank, 556 U.S. 49, 50 (2009) (federal question
28   jurisdiction cannot “rest upon an actual or anticipated
                                       3
 1   counterclaim”); Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075
 2   (9th Cir. 2005) (“A federal law defense to a state-law claim does
 3   not confer jurisdiction on a federal court, even if the defense
 4   is that of federal preemption and is anticipated in the
 5   plaintiff’s complaint.”).
 6        In determining the presence or absence of federal
 7   jurisdiction in removal cases, the “well-pleaded complaint rule”
 8   applies, “which provides that federal jurisdiction exists only
 9   when a federal question is presented on the face of the
10   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.
11   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well
12   established that plaintiff is the ‘master of her complaint’ and
13   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.
14   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
15   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
16   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
17   that a cause of action arises under federal law only when the
18   plaintiff’s well-pleaded complaint raises issues of federal
19   law.”).
20        Plaintiff’s complaint raises a single state law claim for
21   unlawful detainer.   The face of a properly-pled state law
22   unlawful detainer action does not present a federal question.
23   Therefore, Plaintiff’s complaint avoids federal question
24   jurisdiction.   Defendant cannot inject a federal issue through
25   her answer.
26

27

28
                                      4
 1           Accordingly, the Court REMANDS this case to the Superior
 2   Court of Solano County for all future proceedings.    Defendant’s
 3   motion to proceed in forma pauperis, ECF No. 2, is DENIED as
 4   moot.
 5   Dated:      April 30, 2019
 6                                    /s/ John A. Mendez________________
 7                                    United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        5
